 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   DANIEL AND RICHARD YOUNG, et al.,

 9                              Plaintiffs,                Case No. 2:18-cv-1007-JLR-MLP

10          v.                                             ORDER

11   PATRICK PENA, et al.,

12                              Defendants.

13

14          This matter comes before the Court upon the parties’ joint motion to continue the trial

15   date, as well as the declaration of Shane Brady. (Dkt. ## 54-55.) The parties request an extension

16   of the trial date from January 2020 to July or August 2020, along with an extension of all related

17   discovery deadlines. (Dkt. # 54.)

18          Having reviewed the parties’ submissions, the balance of the record, and being fully

19   advised, the Court GRANTS the parties’ motion IN PART and DENIES it in part. Specifically,

20   the Court extends the discovery cutoff from September 16, 2019 to October 4, 2019 to allow

21   additional time for the parties to complete all depositions. The parties are advised that witnesses

22   who have not been made available for depositions will not be permitted to testify at trial. In

23




     ORDER - 1
 1   addition, the Court directs the parties to participate in a telephonic status conference with the

 2   Court on Wednesday, September 18, 2019 at 11:00 a.m.

 3          The parties’ request for extensions of the other deadlines set forth in the Court’s

 4   Scheduling Order (dkt. # 10) is DENIED. All other deadlines previously set by the Court,

 5   including the January 13, 2020 trial date, remain in effect.

 6          The Clerk is directed to send copies of this order to the parties and to the Honorable

 7   James L. Robart.

 8          Dated this 4th day of September, 2019.


                                                           A
 9

10                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 2
